Citation Nr: 1233540	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder (to include cancer and lesions), to include as due to in-service radiation exposure.

3.  Entitlement to service connection for leg length discrepancy.

4.  Entitlement to an initial disability rating in excess of 10 percent for umbilical hernia repair residuals.  

5.  Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia.  

6.  Entitlement to a rating in excess of 10 percent for service-connected left knee status post lateral meniscus repair.  

7.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2007 rating decision, in pertinent part, granted service connection for umbilical hernia repair residuals, and assigned a zero percent (noncompensable) evaluation, effective from March 28, 2007.  The RO later, by means of an April 2008 rating decision, assigned a 10 percent disability evaluation for the umbilical hernia repair residuals, effective from March 28, 2007.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before a local Decision Review Officer (DRO) in February 2008.  A transcript is of record and has been reviewed.  

As part of his June 2008 substantive appeal (see VA Form 9), the Veteran stated that he was unemployable due to the severity of his service-connected bilateral knee disabilities.  Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The now reopened service connection claim for a low back disorder, as well as for the remaining six claims (seeking service connection, increased ratings, and TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a decision dated in February 2004, the RO denied the Veteran's claim of service connection for lumbar fusion; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the February 2004 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.



CONCLUSION OF LAW

Subsequent to the final February 2004 RO decision, new and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied by the RO in February 2004.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The claim for service connection for a low back disorder was most recently finally denied by the RO in February 2004.  The evidence of record at that time included the Veteran's service treatment records, which showed that there were no back complaints on his September 1984 medical history (enlistment) report, and his spine was normal on physical examination at that time.  He did provide a history of a broken "leg" in 1977.  His spine was also normal on examination conducted in February 1990.  A September 1991 outpatient medical record notes that the Veteran sought a consult pertaining to his participation in a patrol dog handlers course.  A December 1991 health record shows complaints made by the Veteran of lower back pain for one day, and he added this occurred after he was pulling on a chain heist lifting an automobile motor earlier in the week.  Lumbar strain was diagnosed.  His spine was also normal on examination conducted in July 1993.  An August 1994 health record notes complaints of low back pain since March 1994.  Improvement by chiropractic treatment was noted, but a diagnosis was not provided.  A November 1994 Physical Evaluation Board (PEB) report includes diagnoses of low back pain, and chronic leg length inequality with the right leg being approximately two centimeters (cm.) shorter when compared to the left.  This leg length difference was found to be secondary to a pre-service tibia fracture.  The PEB report found that the diagnosed low back pain was secondary to the leg length difference.  

The Veteran submitted his service connection claim for lumbar fusion in July 2003.  See VA Form 21-526.  

A January 1998 medical report from a private physician, Dr. W.F.D., shows that the Veteran had been treated by the physician since March 1997 for injuries to his cervical spine, dorsal spine, lumbar spine, and chest area that occurred as a result of three separate injuries.  The dates and circumstances surrounding these three cited injuries were not mentioned.  The physician noted that the Veteran was five months post operative for lumbar fusion surgery.  

The report of a February 2004 VA spine examination shows that the Veteran provided a history of low back treatment while in the military.  He added that in August 1998 he was referred for surgical intervention.  The Veteran also reported that his three cm. leg length difference was the result of a 1977 motorcycle accident at the age of 13.  It was noted not to be the result of lumbosacral surgery.  The supplied diagnoses were lumbar spine spondylosis without radiculopathy, and surgically induced favorable ankylosis via L3 to S1 fusion.  

The RO, in denying the claim in February 2004, essentially found that the Veteran's service treatment records revealed that his complaints of low back pain were the direct result of a right leg length inequality due to a previous tibial fracture prior to military service.  The RO added that the statement from Dr. W.F.D. indicated that the Veteran's lumbar spine fusion was the result of an injury which occurred after his military service.  The RO concluded by finding that the lumbar fusion was neither incurred in, or caused by, the Veteran's military service.  The Veteran was notified of this decision in April 2004, but did not express disagreement with the decision.  As such, it is final.  38 U.S.C.A. § 7105 (West 2002).

Correspondence from the Veteran received by the RO in March 2007 was taken as a claim to reopen the service connection claim.  See VA Form 21-4138.  At this time, the Veteran characterized the disorder as lumbar spine degenerative disc disease.  The RO informed him by letter of May 2007 that his claim had been previously denied by the RO in April 2004, and that new and material evidence was needed for him to reopen it.  The RO also informed the Veteran that his claim had been previously denied because a statement from Dr. W.F.D. indicated that his lumbar fusion was the result of an injury which occurred after his military separation.  He was provided notice of the definition of new and material evidence as set out in 38 C.F.R. § 3.156.  

After the application to reopen the Veteran's claim, additional pertinent evidence associated with the Veteran's claims folder includes VA medical records and testimony provided by the Veteran at a hearing conducted in February 2008 before a local DRO.  A May 2007 VA primary care note shows that the Veteran took exception with the finding that his leg length discrepancy had occurred before his military entry; he argued that it instead was due to his involvement in a collision with a military working dog that weighed 80 pounds.  

In the course of the February 2008 hearing conducted by the local DRO the Veteran testified that it was not noted on his enlistment physical examination that one leg was shorter than the other.  See page 10 of hearing transcript (transcript).  He blamed the discrepancy on a collision he had in service with an 80 pound military working dog, when the dog ran into his leg/knee at full speed.  Id.  He added that multiple in service examination reports failed to diagnosis the leg length discrepancy.  See page 11 of transcript.  The Veteran attributed his claimed low back disorder to his hoisting a lift in service to pull up an engine.  See page 12 of transcript.  He mentioned that he was treated following this incident.  Id.  He added he re-injured his low back about one and one half years after his service separation, while working for the Union Pacific Railroad.  See pages 12 and 13 of transcript.  The Veteran also testified that he underwent lumbar surgery in 1998.  See page 13 of transcript.  To this, the Board observes that a May 1997 private medical record shows the Veteran complained of low back pain and that a lumbar discogram followed.  A diagnosis of degeneration and fissuring with small central disc herniation at all levels was supplied.  A March 2007 VA X-ray report includes a diagnosis of post surgical changes of [lumbar spine] fusion without acute abnormality.

As the previous final February 2004 denial of service connection was premised on a finding that, in part, the Veteran's claimed low back disorder was not related to his military service, and that, also in part, the service treatment records revealed that the Veteran's complaints of low back pain were the direct result of a right leg length inequality due to a previous tibial fracture prior to military service, and that a private medical statement from Dr. W.F.D. indicated that the Veteran's lumbar spine fusion was the result of an injury which occurred after his military service, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a finding that, in part, a right leg discrepancy was not demonstrated as part of the Veteran's service treatment records.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the RO's February 2004 denial and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the February 2008 hearing testimony presented by the Veteran, in which he asserted that no service treatment records actually demonstrated a leg length difference, which the RO determined to have been the cause of his low back problems, is material because this statement, and the underlying argument presented, raises a reasonably possibility of substantiating the claim.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513.  

Therefore, this new evidence, presumed to be credible, is related to an unestablished fact providing a possible etiological link between the Veteran's military service and his claimed low back disorder.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim for a low back disorder.


ORDER

Having received new and material evidence to reopen the claim of entitlement to service connection for a low back disorder, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for a low back disorder triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The medical record includes information pertaining to the Veteran's currently-claimed low back disorder.  The Veteran has asserted that his claimed low back problems are related to his military service, and, specifically to an in-service lifting injury.  He adamantly takes exception to the previous finding of VA that his back problems are due to his leg length discrepancy.  The Veteran is not shown to have been provided a VA examination concerning his claimed low back disorder.  

The Veteran has also asserted that his leg length discrepancy is due to an injury in service.  A VA opinion as to any etiological link between the leg length discrepancy and service would be useful in adjudicating the appeal.

The Board concludes that remand is warranted so that a medical examination may be conducted in this case.  38 C.F.R. § 3.159(c)(4).  Ascertaining whether the Veteran currently has a low back disorder and/or leg length discrepancy which is related to his active military service is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

As for the other issues presently before the Board, remand is also necessary.

First, in the course of his February 2008 local hearing, testimony presented seemed to infer that records from the Social Security Administration (SSA) may be outstanding.  See page 15 of transcript.  While the testimony did not specifically indicate that the Veteran had either submitted a claim to SSA seeking "disability" benefits or, not, the Board does observe that the Veteran is of a far younger age than one who would likely be in receipt of non-disability type SSA benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to a matter currently on appeal.  Because SSA records are potentially relevant to the Board's determination, and because under the facts here presented it is not abundantly clear to the Board that SSA records are not potentially available, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must therefore be remanded to clarify if in fact SSA disability benefit records are available.  

As also noted above, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  See Rice.  This issue must be adjudicated by the RO prior to appellate consideration by the Board.

The Board observes that the report of the Veteran's most recent VA examination, conducted in March 2008, does not address the effects of the Veteran's service-connected bilateral knee disabilities on his employability. The Board is mindful that the Veteran was noted to be "angry" and "uncooperative" in March 2011, at which time VA attempted to afford him an examination.  As pursuant to this remand, the Veteran will be scheduled for VA examinations, he is here specifically put on notice that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

The Board apologizes to the Veteran on behalf of VA for this additional delay, but respectfully advises him that VA is obligated to adhere to the applicable laws and regulations governing adjudication of claims and appeals, and that these exist to ensure and safeguard his right to appellate due process.

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should send the Veteran a letter notifying him in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

2.  The RO/AMC should also send the Veteran the specific formal application form that VA uses for TDIU, i.e., VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability), and give him a reasonable amount of time to complete and return it.

3.  The RO/AMC should contact the Veteran to confirm whether or not he has applied for SSA disability benefits.  In the event that the Veteran responds in the affirmative, the RO/AMC should contact SSA and request all documents pertaining to any award of disability benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

4.  The RO/AMC should arrange for the Veteran's complete claims file, to include his service treatment records and all post service medical evidence (both VA and private), be reviewed by an appropriate VA medical professional to determine the etiology of any current-diagnosed leg length discrepancy and low back disorder.  If the medical professional determines that an examination of the Veteran is necessary, such an appropriate examination should be scheduled.  The reviewing medical professional should review the entire claims folder, and render medical opinions as to:
* Whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran has a low back disorder which is the result of his active military service?

* Whether clear and unmistakable evidence of record establishes that a leg length discrepancy existed prior to service, and was NOT chronically aggravated by service.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The RO/AMC should schedule the Veteran for a VA medical examination to determine the effect of his current service-connected disabilities on his employability.  The claims file, to include a copy of this REMAND, must be made available to, and thoroughly reviewed by, the examiner in connection with the examination.

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record -- including reports of examination and medical opinions rendered in light of the Veteran's education, experience, and occupational background -- whether he is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

6.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination -if scheduled -- and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  To help avoid future remands, the RO/AMC should ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken before returning the case to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Following completion of all indicated development, the RO should readjudicate the remaining issues on appeal - with the exception of the TDIU claim, addressed in paragraph number "9." below -- in light of all the evidence of record.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

8.  Then, the RO/AMC should adjudicate the issue of entitlement to a TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


